 

 

Moody National REIT II, Inc. 8-K [mnrtii-8k_102418.htm]

 

Exhibit 10.1

 

Second MASTER AMENDMENT TO LOAN DOCUMENTS

 

This Second Master Amendment to Loan Documents is made as of this 24th day of
October, 2018, by and among MOODY NATIONAL OPERATING PARTNERSHIP II, LP, a
Delaware limited partnership (“Borrower”), MOODY NATIONAL REIT II, INC., a
Maryland corporation (“REIT”), and various Subsidiaries of the Borrower as
guarantors (individually, each a “Guarantor” and collectively, the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association as a
Lender, and KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Agent, the Lenders and the Borrower have entered into a certain
loan agreement, which loan arrangement is evidenced by that certain Term Loan
Agreement dated as of September 27, 2017, as same has been amended by, among
other documents, that certain First Master Amendment to Loan Documents dated
September 27, 2018 (as same has been amended or modified from time to time, the
“Loan Agreement”; capitalized terms defined in the Loan Agreement shall have the
same meanings herein) by and among, the Borrower, the REIT, various subsidiaries
of the Borrower as Guarantors, the Agent and the Lenders; and

 

WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders have agreed to
amend and modify the terms and conditions of the Loan Agreement and the other
Loan Documents as set forth herein.

 

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
and agreements contained herein, the parties hereby covenant and agree, as
follows:

 

1.             The Loan Documents are hereby amended as follows:

 

(a)          Effective upon the execution hereof, the Maturity Date is hereby
extended to September 27, 2019. Section 2.7 of the Loan Agreement is hereby
deleted in its entirety, there shall be no further extensions as a matter of
right under the Loan Agreement.

 

(b)          On or before the execution hereof, the outstanding principal
balance of the Loan shall be reduced to no greater than $26,500,000.00.

 

(c)          The Loan Agreement is hereby modified by adding the following new
definitions in the appropriate alphabetical order:

 

“2018 Green Bank Loan” means that certain $16,000,000.00 loan made by Green
Bank, N.A. to the Borrower and the REIT, as co-borrowers, evidenced by, among
other documents, that certain Loan Agreement of even date, as all such documents
are in effect as of the date hereof.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

 

 

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Curtailment Payment” See §7.18(c)(vi).

 

“Debt Yield”. On any date, the ratio (expressed as a percentage) of (a) the
Adjusted Net Operating Income for the most recently ended four fiscal quarters
to (b) the outstanding principal balance of the Loan.

 

(d)          The definition of “Amortization Payment” is hereby deleted in its
entirety.

 

(e)          The definition of “Applicable Margin” is hereby deleted in its
entirety and shall be replaced by the following:

 

Applicable Margin. The Applicable Margin for LIBOR Rate Loans shall be 3.75% and
the Applicable Margin for Base Rate Loans shall be 2.75%.

 

(f)           The definition of “Consolidated Fixed Charges” is hereby deleted
in its entirety and shall be replaced by the following:

 

“Consolidated Fixed Charges” With respect to any period, for the REIT and its
Consolidated Subsidiaries, the sum (without duplication) of for a rolling four
quarter period (i) Consolidated Interest Expense for such period, plus (ii) the
scheduled principal amount of all amortization payments (but not final balloon
payments at maturity or Curtailment Payments required hereunder) for such period
on all indebtedness of the REIT and its Consolidated Subsidiaries; plus (iii)
distributions on any preferred partnership units or preferred stock payable by
the Borrower for such period and distributions made by the Borrower in such
period for the purpose of paying dividends on preferred shares issued by the
REIT. “Consolidated Fixed Charges” shall include the pro-rata share of fixed
charges from any unconsolidated joint venture. “Consolidated Fixed Charges” for
the period shall be adjusted on a proforma basis to account for properties
acquired or sold in the period in a manner satisfactory to the Agent.
Notwithstanding the foregoing, Consolidated Interest Expense with respect to the
Obligations shall only include annualized actual interest expense actually
incurred under this Agreement for the period from and after October 24, 2018.

 

2

 

 

(g)          The definition of “Implied Debt Service” is hereby deleted in its
entirety and shall be replaced by the following:

 

“Implied Debt Service.” As of any date, the annual hypothetical debt service
payment on a loan equal to the outstanding principal balance of the Loan
amortizing on a 30-year amortization schedule with interest accruing at a fixed
rate of 5.5% per annum.

 

(h)          The definition of “Interest Payment Date” is hereby deleted in its
entirety and shall be replaced by the following:

 

“Interest Payment Date.” The first (1st) day of each calendar month.

 

(i)           The definitions of “PIP Costs”, “PIP Requirements”, “PIP Reserve”
and “Property Improvement Plans” are hereby deleted in their entirety.

 

(j)           The definition of “Security Documents” is hereby amended by
deleted the reference therein to “Pledge Agreement”. The Agent and the Lenders
acknowledge and agree that the Collateral granted to the Agent under the Pledge
Agreements shall be released effective as of the date of this Amendment and the
Agent shall deliver such UCC terminations and other discharges as may be
reasonably requested to effect further release.

 

(k)          Section 3.2 of the Term Loan Agreement is hereby amended by
deleting the first sentence thereof in its entirety and replacing same with the
following:

 

On each Interest Payment Date, the Borrower shall make the Curtailment Payment
to the Agent to be applied to the outstanding principal balance of the Loans.

 

(l)           Section 5.1 of the Loan Agreement is hereby amended by deleting
same in its entirety and replacing same with the following;

 

§5.1 Collateral. The Obligations and Hedge Obligations shall be secured by a
perfected first priority lien security interest to be held by the Agent for the
benefit of the Lenders on the Collateral, pursuant to the terms of the Security
Documents.

 

(m)         Section 5.2(a)(ii) of the Loan Agreement is hereby amended by
deleting same in its entirety and replacing same with the following:

 

(ii) one time prior to the Maturity Date of the Loan, or

 

3

 

 

(n)          Article 5 of the Loan Agreement is hereby amended by inserting new
§5.4 as follows:

 

§5.4 Partial Release of Collateral. Provided (a) no Default or Event of Default
shall then be in existence, and (b) the Borrower provides the Agent with a pro
forma Compliance Certificate reflecting, after giving effect to the sale of the
subject Mortgaged Property and the resulting Loan payment, that the Borrower
will remain in compliance with the financial covenants set forth in Article 9
hereof, the Agent agrees to release the lien on a Mortgaged Property upon a sale
of such Mortgaged Property pursuant to an arms-length transaction to a third
party provided the Agent, on behalf of the Lenders, in connection with such
release of such Mortgaged Property, receives a principal pay-down in an amount
equal to 100% of the net proceeds (after payment of usual and customary closing
costs reasonably approved by the Agent) of such sale, provided that the gross
sale price is equal to or greater than 95% of the then current Appraised Value
of such Mortgaged Property. In the event the gross sale price shall be less than
such 95% of such Appraised Value, the Agent in its sole discretion may approve
such release and determine the release price payment to be made. No Mortgaged
Property may be refinanced except in connection with a repayment in full of the
Obligations.

 

(o)          Subclauses 7.4(c), (h) and (m) of the Loan Agreement are hereby
deleted in their entirety.

 

(p)          Section 7.17 of the Loan Agreement is hereby deleted in its
entirety.

 

(q)          Section 7.18 is hereby deleted in its entirety and shall be
replaced by the following:

 

§7.18 Deposit Accounts, Cash Management; Reserves.

 

(a)           Each Subsidiary Guarantor shall establish and at all times
maintain with KeyBank (the “Depository Bank”), all of their deposit and other
bank accounts (each, together with the Collection Account, an “Account”) with
the Agent, including without limitation, all operating accounts associated with
each Mortgaged Property, whether held by the applicable Subsidiary Guarantor or
the applicable Master Tenant, with each such Account, excepting the Unrestricted
Cash Account, being subject to a perfected lien in favor of the Agent, on behalf
of the Lenders, as additional Collateral to secure the Obligations.

 

(i)          Except for an Other Deposit Account, neither Borrower nor any
Subsidiary will maintain any other depository accounts relating in any way to
the Mortgaged Property with any other depository bank.

 

4

 

 

(ii)         All cash and other proceeds of the operation of each Mortgaged
Property shall be deposited in a separate lockbox account for each Mortgaged
Property maintained with the Agent, with all deposits in each respective lockbox
account then being transferred to separate controlled accounts in the name of
each Mortgaged Property Owner (each, a “Mortgaged Property Controlled Account”)
maintained with the Agent, with amounts then being disbursed from each such
Mortgaged Property Controlled Account as provided in Exhibit 7.17(a)(i).

 

(b)        On or prior to the Closing Date, the Borrower shall have established
and shall at all times maintain, with the Depository Bank, in the name of
Borrower, for the benefit of Agent, for the ratable benefit of the Lenders, as
secured party, a deposit account (the “Collection Account”). The Collection
Account and the funds deposited therein shall serve as additional security for
the Obligations. Agent shall have sole dominion and control over disbursements
from the Collection Account, subject to the terms hereof. On a monthly basis, on
the first Business Day of each month, the amounts on deposit in the Collection
Account from the operations of the Mortgaged Properties shall be applied in the
manner set forth in §7.18(c) hereof. Borrower agrees that, prior to the payment
in full of the Obligations, it shall not, nor shall it permit any other Person,
to amend or modify the instructions to the Depository Bank set forth in this
§7.18 without the prior written consent of Agent (which consent Agent may grant
or withhold in its reasonable discretion).

 

(c)        Unless an Event of Default has occurred (in which event the Agent
shall have sole discretion of the further use of the funds contained, other than
Collected Taxes, in any Account and may apply all such amounts against the
Obligations in such fashion as the Agent may deem appropriate), Agent shall on
each Interest Payment Date, transfer, or cause the transfer of, amounts from the
Collection Account, to the extent available therein, in the following order of
priority:

 

(i)          first, whether or not an Event of Default exists, and regardless of
whether Agent has accelerated the Loan, Agent shall disburse funds on deposit
which represent Collected Taxes to (or at the direction of) the relevant Master
Tenant for payment to the relevant tax authorities; provided that, at Agent’s
election such amounts may be paid directly to such tax authorities; provided,
further, that any such amounts shall not constitute rent payable by either
Master Tenant to the subject Mortgaged Property Owner under the subject Master
Lease (but instead shall be paid out of such Master Tenant’s own funds);
provided, further, that the foregoing shall not make Agent liable for payment of
the Collected Taxes or for any shortfall thereof;

 

5

 

 

(ii)         second, to the payment of all interest and any fees, expenses or
other amounts owed due and payable hereunder;

 

(iii)        third, to a non-interest bearing account which shall be held by
Agent as Collateral, an amount as the Agent from time to time estimates as
necessary to create and maintain a reserve fund from which to pay before the
same become due all taxes, assessments, liens and similar charges on or against
any Mortgaged Property, and all insurance premiums any Mortgaged Property (the
“Tax and Insurance Reserve”). In the event of any continuing Event of Default
under this Agreement as a result of which the Obligations have been accelerated,
any part or all of the Tax and Insurance Reserve may be applied, at the option
of the Agent, to cure any such Event of Default or to any of the Obligations
hereby secured and, in refunding any part of said reserve fund, the Agent may
deal with whomever is the record owner of such property at that time. Provided
no Event of Default is in existence and provided there are sufficient amounts in
the Tax and Insurance Reserve to pay the subject taxes or insurance premiums (x)
the amount in the Tax and Insurance Reserve, but not in excess of the applicable
real estate taxes or insurance premiums then due, shall be paid to the taxing
authority or the insurer upon written request of Borrower provided to the Agent
at least fifteen (15) Business Days prior to the due date thereof. The foregoing
notwithstanding, tax and/or insurance escrow amounts related to any Real Estate
that has a similar tax and insurance reserve in place with a lender shall be
excluded from contributing to the Tax and Insurance Reserve unless the Agent
determines the account with the existing lender is underfunded;

 

(iv)        fourth, $38,153.00 shall be deposited into a non-interest bearing
account (the “FF&E Reserve”), for the payment of future costs and expenses to be
incurred by the Credit Parties in connection with FF&E Cost Items related to the
Mortgaged Properties. The FF&E Reserve shall be held by Agent as Collateral and
may be disbursed as provided in Exhibit 7.18 attached hereto. In the event of
any continuing Event of Default under this Agreement as a result of which the
Obligations have been accelerated, any part or all of the FF&E Reserve may be
applied, at the option of the Agent, to cure any such Event of Default or to any
of the Obligations hereby secured and, in refunding any part of said reserve
fund, the Agent may deal with whomever is the record owner of such property at
that time. The foregoing notwithstanding, amount reserved related to any Real
Estate that has a similar FF&E reserve in place with another lender shall be
excluded from contributing to the FF&E Reserve unless the Agent determines the
account with the existing lender is underfunded;

 

6

 

 

(v)         [intentionally omitted];

 

(vi)        sixth, an amount equal to the $100,000.00, to the payment of
principal on the Loan, pro rata among the Lenders with respect to such amounts
owing thereto (the “Curtailment Payment”); and

 

(viii)      Seventh, funds remaining in the Collection Account shall be released
to Borrower.

 

(d)        To secure the full and punctual payment and performance of the
Obligations, Borrower hereby collaterally assigns, grants a security interest in
and pledges to Agent, for the benefit of the Lenders, a first priority
continuing security interest in and to, whether now owned or existing or
hereafter acquired or arising and regardless of where located, each Account
including each of the reserves established pursuant to this §7.18, all cash,
checks, drafts, securities entitlements, certificates, instruments and other
property, including, without limitation, all deposits and/or wire transfers from
time to time deposited or held in, credited to or made to any such Account, and
all proceeds of the foregoing.

 

(r)           Section 7.23 of the Loan Agreement is hereby deleted in its
entirety.

 

(s)          Section 7.25 of the Loan Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

§7.25 Fees to Affiliates. Subject to the terms of any Assignment of Management
Agreement entered into by the Agent and an Affiliate of any Credit Party, any
fees or other payments payable by any Credit Party under any property management
agreement, asset management agreement, advisory agreement or any other similar
agreement related to any Mortgaged Property to any Person that is an Affiliate
of any Credit Party shall be subordinated to this Loan pursuant to a
subordination agreement in form and substance reasonably satisfactory to the
Agent. The foregoing notwithstanding, with respect to property management fees
only, fees due to any Person that is an Affiliate of any Credit Party that
exceed 4% of the Net Operating Income of such applicable Credit Party shall be
subordinate to the Loan.

 

7

 

 

(t)           Section 8.1 of the Loan Agreement is hereby amended by inserting
new clauses (g) and (i) as follows:

 

(g) Indebtedness of the REIT and the Borrower under the 2018 Green Bank Loan;
and

 

(i) . Indebtedness of the REIT and the Borrower in the form of customary
carve-out guaranties and environmental indemnifications related to Indebtedness
incurred by Subsidiaries of the Borrower.

 

(u)          The last clause of Section 8.1 of the Loan Agreement is hereby
deleted in its entirety.

 

(v)          Section 8.2(v) of the Loan Agreement is hereby deleted in its
entirety and replaced by the following:

 

(v)       Customary banker’s liens on the Other Deposit Accounts and other
deposit accounts described in Section 8.3(f) permitted to be maintained by a
Credit Party under this Agreement; and

 

(w)         Section 8.2 of the Loan Agreement is hereby amended by inserting new
clause (vii) as follows:

 

(vii) Liens granted by the Borrower or the REIT on a deposit account containing
the proceeds of all Net Equity to secure the 2018 Green Bank Loan.

 

(x)           Section 8.3(f) of the Loan Agreement is hereby deleted in its
entirety and shall be replaced by the following:

 

(f) the Other Deposit Accounts and other deposit accounts established by the
REIT, the Borrower and their other subsidiaries in the ordinary course, provided
only the deposit account of the REIT established for receipt of Net Equity may
be subject to any Lien in favor of Green Bank, N.A..

 

8

 

 

(y)          The first sentence of Section 8.7 is hereby deleted in its entirety
and shall be replaced by the following:

 

Except as provided below, the REIT shall not, and shall not permit any of its
Subsidiaries to, declare or make any Restricted Payment; provided, however, that
(a) so long as no Default or Event of Default would result therefrom the REIT
may make distributions not to exceed the current distribution rate of seven
percent (7%) per annum in effect as of the Closing Date, and the Borrower may
make distributions to its third party Equity Interest owners, and (b)
Subsidiaries of the Borrower may make Restricted Payments to the Borrower and to
other Subsidiaries of the Borrower.

 

(z)           Section 8.8(a) is hereby modified by inserting the phrase “other
than with respect to the 2018 Green Bank Loan,” at the beginning thereof.

 

(aa)        Section 8.12 of the Loan Agreement is hereby deleted in its entirety
and shall be replaced by the following:

 

In addition to the foregoing, until the Obligations are repaid in full, the
neither the REIT nor the Borrower will incur any additional Indebtedness or
provide any recourse or guarantees (other than customary carve-out guaranties
and environmental indemnifications) of Indebtedness of any kind other than in
connection with the 2018 Green Bank Loan.

 

(bb)       Section 9.1 is hereby deleted in its entirety and shall be replaced
by the following:

 

§9.1 Consolidated Leverage Ratio. The Consolidated Leverage Ratio shall not
exceed sixty five percent (65%).

 

(cc)        Section 9.2 of the Loan Agreement is hereby amended by deleting the
reference contained therein to “1.25 to 1.0” and replacing same with “1.35 to
1.0”.

 

(dd)       Section 9.3 is hereby deleted in its entirety and shall be replaced
by the following:

 

§9.3 Consolidated Tangible Net Worth. The Consolidated Tangible Net Worth shall
be not less than $102,000,000 plus eighty percent (80%) of the Net Proceeds
(based upon GAAP book value) received by the REIT or the Borrower at any time
from Equity Issuance by any Credit Party or any Subsidiary (whether common,
preferred or otherwise) after October 24, 2018.

 

(ee)        Article 9 of the Loan Agreement is further amended by deleting §9.4
of the Loan Agreement and replacing same with §9.4 as set forth below and
inserting new §9.5 as set forth below:

 

§9.4 Debt Yield. As of each quarter end, the Borrower shall obtain a Debt Yield
of equal to or greater than 8%.

 

§9.5 Debt Service. As of each quarter end, the Debt Service Coverage Ratio shall
not be less than 1.25 to 1.0.

 

9

 

 

(ff)         Schedule 6.7 to the Loan Agreement is hereby deleted and shall be
replaced by updated Schedule 6.7 attached hereto

 

(gg)       Sections 1.1.6 and 1.1.7 of Exhibit 7.18 to the Term Loan Agreement
are hereby deleted in their entirety.

 

(hh)       Schedule PIP to the Loan Agreement is hereby deleted in its entirety.

 

(ii)          The Account Pledge Agreement shall be modified to provide that the
accounts subject to the lien of the Administrative Agent shall solely be the
accounts referenced in §7.18 of the Loan Agreement.

 

2.            Fees. In addition to all fees set forth in that certain Fee Letter
dated as of the date hereof, Borrower agrees to pay to the Administrative Agent
all reasonable out-of-pocket fees and expenses (including reasonable attorneys’
fees and expenses) incurred by the Administrative Agent and the Lender in
connection with the preparation of this Amendment.

 

3.            Closing Deliveries. On or prior to the execution hereof, Borrower
shall deliver to the Administrative Agent a Beneficial Ownership Certification,
which Beneficial Ownership Certification shall be true and accurate in all
material respects as of the date hereof. Additionally, Borrower shall enter into
an interest rate cap in the notional amount of not less than $29,000,000.00 and
a strike rate of not greater than three and one quarter percent (3.25%) with a
term that expires no earlier than the Maturity Date (the “Rate Cap”), and the
Agent, on behalf of the Lenders, shall have received a first priority assignment
of such rate cap in form and substance reasonably satisfactory to the Agent.
Borrower shall execute any and all additional documentation reasonably requested
by Agent in order to collaterally assign to the Agent all of Borrower’s right,
title and interest in and to such interest rate cap as security for the
Obligations hereunder.

 

4.            Representations of the Borrower. The Borrower represents and
warrants to the Lender that after giving effect to this Amendment (a) the
representations and warranties of the Borrower and each other Credit Party
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties (i) relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and (ii) have
been modified to reflect events occurring after the date of the Credit
Agreement, as same have been disclosed publicly or in writing to the
Administrative Agent on or before the date hereof or are permitted or not
prohibited under the Loan Documents, and (b) no event has occurred and is
continuing which constitutes an Event of Default or a Default. The Borrower
further represents and warrants as follows:

 

(a)          It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)          This Amendment has been duly executed and delivered by Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except to the extent enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

 

10

 

 

(c)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required (other than those already obtained) in connection with the
execution, delivery or performance by Borrower of this Amendment.

 

5.            Confirmation. Except as expressly amended hereby, the remaining
terms conditions of all of the Loan Documents remain in full force and effect
and the Security Documents continue to secure all Obligations of the Borrower
under the Loan Documents, as amended hereby.

 

6.            Governing Law. This Amendment shall be governed by, and construed
in accordance with, the substantive laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the choice of law principals that might otherwise apply, and the applicable
federal laws of the United States of America. This Amendment may be executed in
any number of counterparts, each of which shall be an original, and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart hereof. This Amendment shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.

 

[Signature pages to follow]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BORROWER:           MOODY NATIONAL OPERATING PARTNERSHIP II, LP, a Delaware
limited partnership           By: Moody National REIT II, Inc., a Maryland
corporation, its General partner             By:       Name: Brett C. Moody    
Title: President           Acknowledged and Agreed:           MOODY NATIONAL
REIT II, INC., a Maryland corporation           By:       Name: Brett C. Moody  
Title: President           MOODY NATIONAL 1 POLITO LYNDHURST HOLDING, LLC, a
Delaware limited liability company           By:       Name: Brett C. Moody  
Title: President           MN LYNDHURST VENTURE, LLC, a Delaware limited
liability company           By:       Name: Brett C. Moody   Title: President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

  MOODY NATIONAL INTERNATIONAL-FORT WORTH HOLDING, LLC, a Delaware limited
liability company         By:     Name: Brett C. Moody   Title: President      
  MN FORT WORTH VENTURE, LLC, a Delaware limited liability company         By:  
  Name: Brett C. Moody   Title: President         MN REIT II TRS, INC.        
By:     Name: Brett C. Moody   Title: President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Master Amendment to Loan Documents]

 

 

 

 

  AGENT AND LENDER:         KEYBANK NATIONAL ASSOCIATION, a national banking
association, individually and as Agent         By:     Name: Jennifer L. Power  
Title: Vice President

 

KeyBank National Association
1200 Abernathy Road NE, Suite 1550
Atlanta, Georgia 30328
Attention: Jennifer L. Power, Vice President
Telephone: 770-510-2101

 

[Signature Page to Second Master Amendment to Loan Documents]

 

 

 

 

UPDATED SCHEDULE 6.7

 

None.

 

 

 